Citation Nr: 1620572	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy and borderline cardiomegaly.

2.  Entitlement to an initial compensable disability rating for history of left retinal macroaneurysm prior to February 20, 2013, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1980 to April 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of March and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2016, the Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

A review of the record reveals that the Veteran's claim for entitlement to an increased rating for a left retinal macroaneurysm was readjudicated by a September 2015 rating decision wherein the RO increased the disability evaluation for the service-connected left eye disability from noncompensable to 10 percent disabling effective February 20, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The record reveals that in a February 2016 statement, the Veteran's agent reported that if the Veteran's TDIU claim was granted with an effective date of at least January 1, 2016 and was also granted entitlement to "permanent and total," i.e., Dependents' Educational Assistance with an effective date of September 2011, then the Veteran would withdraw the increased rating claims for the hypertensive heart disease and left eye disability.  However, the Board currently finds that based on the evidence of record, a remand is warranted for the Veteran's TDIU claim for further evidentiary development.  Also, although the RO denied the Veteran's claim of entitlement to Dependents' Educational Assistance in a December 2011 rating decision, the Veteran did not file a notice of disagreement with the rating decision.  Based on the Veteran's current statements, it appears that she desires to pursue a new claim of entitlement to Dependents' Educational Assistance.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, and available online or at the local Regional Office.  The Veteran is advised that if she wishes to open a claim, she do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

During the above-referenced Travel Board hearing in February 2016, the Veteran discussed her hypertensive heart disease and left eye disability.  She also indicated that she received recent treatment at a VA facility with her primary care provider and was scheduled to undergo further treatment in March 2016.  See the February 2016 Board hearing transcript, pgs. 16-17.  However, the Board notes that the most recent association of VA treatment records with the Veteran's claims folder is dated June 2015.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

The Board notes that in August 2008, the RO requested the Veteran's outstanding medical records in connection with a claim for Social Security Administration (SSA) benefits.  However, in a subsequent response, SSA informed the RO that it was unable to locate the Veteran's medical records.  Crucially, the Veteran was not provided with notice pursuant to 38 C.F.R. § 3.159(e) that the medical records in connection with her SSA claim could not be obtained.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds it has no choice but to remand these claims and direct the AOJ to inform the Veteran of the unavailability of medical records in connection with her SSA disability benefits claim pursuant to 38 C.F.R. § 3.159(e), and provide her the opportunity to provide a copy of the identified records to the VA.  

Finally, with regard to the Veteran's claim of entitlement to TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The Veteran's service-connected disabilities are the following: major depressive disorder, evaluated as 50 percent disabling; hypertensive heart disease, evaluated as 30 percent disabling; right great toe bunion with osteoarthritis, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; left retinal macroaneurysm, evaluated as 10 percent disabling; and stroke with mild slurred speech, evaluated as 10 percent disabling.  Her total combined disability rating is 80 percent.  Therefore, her service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  

The Veteran is 60 years old.  She has been unemployed since 2009 and last worked full-time as a claims processor at a VA medical center in South Carolina.  See, e.g., the Veteran's application for TDIU dated April 2010; see also the February 2016 Board hearing transcript, pgs. 8-9.  The Board observes that on the Veteran's application for TDIU dated April 2010, she reported that her service-connected hypertensive heart disease, hypertension, stroke, and major depressive disorder preclude her from obtaining substantial and gainful occupation.  However, during VA examination in February 2013, the Veteran reported that her heart condition  and hypertension do not impact her ability to work.    

The Board finds that the current evidence of record is inadequate to determine whether the Veteran's service-connected disabilities, in particular her service-connected stroke preclude her from obtaining substantial and gainful employment.  In this regard, a VA examiner opined in a February 2013 VA examination report that the Veteran's residual ischemic brain defects preclude her from performing and obtaining gainful employment in clerical jobs due to visual, dexterity, and dyastric impairments.  Also, in a subsequent January 2014 VA examination report, another VA examiner noted that the Veteran still has slurred speech which may get worse when angry or nervous, and that she is unlikely to improve greatly due to stroke and duration of symptoms.  However, in a February 2014 VA examination report, another VA examiner opined there were mostly subjective complaints of the Veteran regarding her speech as well as impairment of her right upper extremity.  The examiner further reported that the Veteran's residuals from her service-connected stroke are "very minimal" and do not involve her peripheral nerves.  There is no subsequent evidence documenting the functional impact of the Veteran's service-connected stroke residuals on her employment.  Moreover, there is no opinion of record which documents the functional impact of the Veteran's hypertensive heart disease, major depressive disorder, and hypertension on her employability.       
In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining the functional impairment of the Veteran's service-connected disabilities, in particular her service-connected stroke as well as her hypertensive heart disease, hypertension, and major depressive disorder, and the effect of these disabilities in the aggregate on her employability.  See 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran of the unavailability of her medical records in connection with her claim for SSA disability benefits pursuant to 38 C.F.R. § 3.159(e).  She must then be given an opportunity to respond.

2. Request any VA treatment records dated after June 2015 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Schedule the Veteran for VA medical examination(s) by an appropriate professional with regard to her claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner is asked to interview the Veteran as to her employment and education history.  

Based on the examination and review of the record, the examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include major depressive disorder, hypertensive heart disease, right great toe bunion with osteoarthritis, hypertension, left retinal macroaneurysm, and stroke with mild slurred speech.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities in the aggregate as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  The examiner must also address the Veteran's ability to obtain substantial gainful employment given her level of education and the type of employment she would be able to obtain.

The underlying reasons for any opinions expressed is required.

4. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her agent with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





